      Case: 1:19-cv-07097 Document #: 21 Filed: 06/05/20 Page 1 of 1 PageID #:71


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Butusov et al v. Village of Lyons Case Number: 1:19-cv-07097
            et al

An appearance is hereby filed by the undersigned as attorney for:
DEFENDANT MARIGLIANO
Attorney name (type or print): CHRISTOPHER COOPER

Firm: LOCC

Street address: 105 W MADISON, STE 1350, CHICAGO, IL 60602

City/State/Zip: ABOVE

Bar ID Number: 2123245                                     Telephone Number: 3124732968
(See item 3 in instructions)

Email Address: COOPERLAW3234@GMAIL.COM

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 6-5-2020

Attorney signature:            S/ CHRISTOPHER COOPER
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
